DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on August 19th, 2021, has been entered. 
Upon entrance of the Amendment, claims 2-4, 6, 8-11, 13, 20, 23, 24, 26, 30-38, and 40-42 were amended; claims 1, 5, 7, 12, 21, 22, 25, and 29 were cancelled. Claims 2-4, 6, 8-11, 13, 20, 23, 24, 26, 30-42 and 48 are currently pending.
 Claims 3 and 9 were rejected under 35 U.S.C. 112(b) as being indefinite. Claims 3 and 9 have been amended. The rejections of claims 3 and 9 under 35 U.S.C. 112(b) have been overcome and are withdrawn.
Reasons for Allowance
Claims 2-4, 6, 8-11, 13, 20, 23, 24, 26, 30-42 and 48 are allowed.
Claim 48 was indicated allowable in the previous Office Action. The reasons for allowance of claim 48 were also indicated in the previous Office Action.
According to the specification, the term “temperature T1” in the claim is a temperature at which two reactive metals form intermetallic species ([0029], lines 1-3). Thereby, the meaning of “wherein the low melting point metal is capable of reacting with the high melting point metal to form an intermetallic species at temperature T1” in lines 3-6 is clear. 
Claims 2-4, 6, 8-11, 13, 20, 23, 24, 26, and 30-42 have been amended to be dependent from allowable claim 48, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VU A VU/Primary Examiner, Art Unit 2828